DETAILED ACTION
Applicant’s response, filed 13 Jan. 2022 has been fully considered, and the application is in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6, 13-14, 16-20, 24, and 26 are cancelled.
Claims 1-5, 7-12, 15, 21-23, and 25 are pending.
Claims 1-5, 7-12, 15, 21-23, and 25 are allowed.

Drawings
The drawings received 24 Feb. 2020 were accepted in the Office action mailed 15 Sept. 2020.

Reasons for Allowance
Claims 1-5, 7-12, 15, 21-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The rejection of claim 8-12, 15, 21-23, and 25 under 35 U.S.C. 112(b) in the Office action mailed 13 Oct. 2021 has been withdrawn in view of claim amendments received 13 Jan. 2022.
The rejection of claim 26 under 35 U.S.C. 112(b) in the Office action mailed 13 Oct. 2021 has been withdrawn in view of the cancellation of this claim received 13 Jan. 2022.
Regarding 35 U.S.C. 101, claims 1-5, 7-12, 15, 21-23, and 25  are not directed to an abstract idea for the reasons discussed in the Office action mailed 13 Oct. 2021. 
Regarding 35 U.S.C. 102/103, claims 1-5, 7-12, 15, 21-23, and 25 are free of the art for the reasons discussed in the Office action mailed 15 Sept. 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLIVIA M. WISE/Primary Examiner, Art Unit 1631